Citation Nr: 1439749	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-15 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to sinusitis, hypertension, and hypertensive heart disease.

2.  Entitlement to a compensable rating for sinusitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from May 1976 to August 1976 and from May 1978 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's claims were remanded for additional development in August 2013.  The matter again is before the Board.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  Sleep apnea was not incurred in and is not otherwise related to military service and was not caused or aggravated by a service-connected disability, to include sinusitis, hypertension, and hypertensive heart disease.

2.  The Veteran's sinusitis disability is not manifested by incapacitating episodes requiring prolonged antibiotic treatment, or more than three non-incapacitating episodes per year characterized by headaches, pain and purulent discharge or crusting, or radical sinus surgery.


CONCLUSIONS OF LAW

1.  Service connection for sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

2.  The criteria for a compensable rating for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6513 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

By letters dated in August 2010 and September 2013, VA fully satisfied the duty to notify provisions.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence and information pertaining to the claims.  He was also advised of the information and evidence that VA would attempt to obtain on his behalf.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private treatment records have been associated with the claims file, to the extent possible.  The Veteran has at no time otherwise referenced any other outstanding records that he wanted VA to obtain.

In service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination in October 2010.  In addition, the Board remanded the claim in August 2013 to obtain an additional VA examination.  That examination was provided in March 2014.  Both examiners diagnosed sleep apnea, but concluded that the sleep apnea was not caused or aggravated by the Veteran's service-connected sinusitis.  The March 2014 examiner also found that the sleep apnea was not caused or aggravated by the Veteran's service-connected hypertension or hypertensive heart disease.  These opinions were based on review of the claims file, interview of the Veteran, and physical examination.  The Board, therefore, finds the VA examination reports, particularly the March 2014 VA examination report, to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In reaching that conclusion, the Board recognizes that the opinions of record do not expressly address the issue of entitlement to service connection on a direct basis.  The Board concludes that a remand for such consideration is not necessary.  As will be discussed in greater detail below, the Veteran was not diagnosed with sleep apnea until about 10 years after separation from service, and he concedes that his sleep apnea symptoms did not begin until multiple years after separation from service.  Moreover, the August 2013 Board remand did not order that such an opinion be obtained.  Therefore, the Board finds that the criteria for obtaining a medical opinion or examination on the issue of direct service connection are not met, and that a remand for another examination or opinion is not necessary.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement, but rather, only as to those theories for which the evidence is sufficient to reach the low threshold necessary to trigger the duty to assist as contemplated by McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006)).

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate examinations addressing his sinusitis claim in September 2010 and March 2014.  The examiners conducted the appropriate diagnostic tests and studies and noted the Veteran's assertions.  As such, the Board finds the examination reports and opinions to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for increased rating.  See Barr, 21 Vet. App. at 312 (2007).

Based on the association of VA treatment records, the March 2014 VA examination reports, and subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its August 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The Veteran claims that his sleep apnea was caused or aggravated by his service-connected sinusitis, hypertension, and/or hypertensive heart disease.  

The Veteran's service treatment records do not include complaints of sleep problems and, indeed, he does not contend that such problems manifested in service.  In that regard, in his September 1997 Report of Medical History prior to separation, he denied a history of frequent trouble sleeping.  In several additional in-service Reports of Medical History, the Veteran also denied a history of frequent trouble sleeping.

After bringing his claim, the Veteran was afforded a VA examination in October 2010.  The examiner noted review of the claims file and medical records.  The Veteran had a diagnosis of sleep apnea from March 2010.  The diagnosis followed symptoms of fatigue and sleep disturbances.  He was started on a CPAP machine, but still woke nightly.  Following examination, the examiner concluded that the sleep apnea was not permanently aggravated by the Veteran's service-connected sinusitis.  The rationale was, "I know of no relationship between sleep apnea and sinusitis."

A March 2011 VA treatment record included the Veteran's complaints of an inability to sleep due to sleep apnea.  The onset of the issue had been one year previously.  

In his June 2011 substantive appeal, the Veteran asserted that there was a well-known association between sinusitis and various forms of hypertension and sleep apnea.  The Veteran contended that these disorders had caused his sleep apnea.  The Veteran made similar allegations in his January 2011 notice of disagreement, stating that medical literature linked hypertension and hypertensive heart disease with sleep apnea.  Moreover, he claimed that his primary care provider had stated that these disabilities were associated with sleep apnea.  

The Veteran was afforded a VA examination in March 2014.  The examiner noted review of the claims file.  The examiner observed that the Veteran had a diagnosis of obstructive sleep apnea from October 2009.  The Veteran reported the onset of sleep problems in approximately 2008, including symptoms of daytime tiredness, fatigue, and decreased endurance in the afternoon.  In addition, sleep was no longer refreshing.  After a sleep study showed sleep apnea he had started on a CPAP machine, with mixed results.  Following examination, the examiner concluded that it was less likely than not that the Veteran's sleep apnea was proximately due to his service-connected disabilities.  The rationale was that:

[a]pneas and hypoapneas were caused by the airway being sucked closed on inspiration during sleep.  This occurs as the upper airway dilating muscles, like all striated muscle, normally relax during sleep.  In patients with OSAHS, the dilating muscles can no longer successfully oppose the negative pressure within the airway during inspiration.  Harrison's Principles of Internal Medicine, 17 Ed. Chapter 259.  Page 1665.  Neil Douglas.

In addition, the examiner noted that the strongest risk factor for obstructive sleep apnea was obesity and that the Veteran was obese.  The examiner discussed studies showing that the prevalence of obstructive sleep apnea progressively increased as body mass index and associated factors increased.  Finally, the examiner noted that sleep apnea could aggravate hypertension or ischemic heart disease, but not the other way around (i.e. that hypertension or heart disease would not affect sleep apnea).

Thus, the Veteran has a current diagnosis of obstructive sleep apnea and is service-connected for sinusitis, hypertension, and hypertensive heart disease.  As such, the critical question is whether the Veteran's sleep apnea was caused or aggravated by any or all of these service-connected disabilities, or any other incident related to service.  Based on the evidence of record, the Board concludes it was not.

As to consideration of the claim on a secondary basis, the Board finds the March 2014 VA examination report of significant probative value.  The examiner's opinions were based on an interview of the Veteran, his reported medical history, and physical examination.  Further, a complete and thorough rationale was provided for the opinions rendered.  Specifically, the examiner concluded that the Veteran's sleep apnea was more likely related to his obesity.  In addition, the examiner discussed the nature of sleep apnea involving the striated muscles of the upper airway, which would not involve the service-connected sinusitis.  Moreover, while it was possible that sleep apnea could aggravate hypertension and hypertensive heart disease, it was not possible that hypertension or hypertensive heart disease could aggravate sleep apnea.  These conclusions are fully explained and consistent with the evidence of record.
The Board also has considered the Veteran's contentions that his sleep apnea was caused by his sinusitis, hypertension, and/or hypertensive heart disease.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of snoring, fatigue, decreased stamina, and daytime tiredness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of linking the etiology of sleep apnea to sinusitis, hypertension, and/or hypertensive heart disease, however, the Board concludes that in this case his statements regarding any such link are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the March 2014 VA examiner, which are further supported by the conclusions of the October 2010 VA examination report.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The reason for this is that the VA examiner has medical training, reviewed the history, conducted an examination, and provided a medical opinion supported by a rationale.

The Board has considered the statements of the Veteran that his private treatment provider has told him that his sleep apnea was caused or aggravated by his service-connected disabilities.  While the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis, Jandreau, 492 F.3d at 1377, the Board finds that his competence to relate a complex rationale as to the etiology of a current disability is less certain.  As the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Board finds such lay assertions particularly problematic in this case where the March 2014 VA examiner clearly indicated that sleep apnea could aggravate hypertension or ischemic heart disease, but not the other way around.  Such an interrelationship could result in misunderstanding as to the relationship between disabilities.  As such, the Board finds the Veteran's representations as to opinions related to him by private treatment providers to be of extremely limited probative value.

To the extent that the Veteran's representative cites to a study and its conclusion that "sinusitis is also a cause of sleep apnea," the Board finds that the medical evidence pertaining to this specific Veteran shows otherwise.  Therefore, the general statement that it is an alternative cause is not enough to overcome the weight of the evidence that shows in this case, it is due to the Veteran's obesity. 

As to otherwise granting entitlement to service connection for sleep apnea on a direct basis, the Board notes that there is no lay or medical evidence linking the Veteran's sleep apnea to any incident of service.  Indeed, symptoms started multiple years after separation from service and an ultimate diagnosis of sleep apnea was made approximately 10 years after separation from service.  The Veteran has not claimed that his sleep apnea is directly related to service.    

In conclusion, the March 2014 VA examiner clearly reviewed the Veteran's medical history, interviewed the Veteran, and offered a detailed rationale for the opinion.  The Board finds this the most probative evidence of record and ultimately outweighs the Veteran's lay representations and his contentions as to what his primary care physician told him.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 594.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The Veteran's sinusitis is currently rated under DC 6513 for chronic maxillary sinusitis.  See 38 C.F.R. § 4.97, DC 6513 (2013).  The Veteran contends that his current noncompensable rating does not adequately reflect the true nature and degree of his disability.

DC 6513 provides that the disability rating is to be assigned according to the General Rating Formula for Sinusitis (DCs 6510 through 6514), which states that a noncompensable rating is assigned for sinusitis when it is detected by x-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis [an incapacitating episode of sinusitis is one that requires bed rest and treatment by a physician] requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6513.

The criteria for compensable ratings of sinus conditions are stated in the conjunctive, which means that all three conditions must be met (headaches, pain, and crusting or purulent discharge) to warrant a rating of 10 percent or greater.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (finding that the use of the conjunctive "and" in the criteria for a 40 percent rating for diabetes - "insulin, restricted diet, and regulation of activities" - meant that entitlement to that rating required all three criteria to be met.)

In the instant case, the Veteran filed a claim for an increased rating for his sinusitis in August 2010.  In September 2010, the Veteran was treated by VA for a sore lump on the left nostril that was likely a furuncle or a small zone of cellulitis.  

The Veteran underwent an examination for his sinusitis in September 2010.  At that time, the Veteran described seasonal symptoms that began with a cold and then a runny nose.  This year, however, he had also experienced right-sided facial pain and had been told he had a sinus attack.  The Veteran treated his sinusitis with Zyrtec.  The Veteran denied associated pain, headaches, crusting, pus discharge, or sleep impairment.  There was interference with breathing through the nose.  He had no episodes of chronic sinusitis requiring doctor recommended bed rest.  There also were no episodes requiring antibiotic treatment lasting 4 to 6 weeks.  On examination, there was no allergic or vasomotor rhinitis, no bacterial rhinitis, no permanent hypertrophy of the turbinates, no granulomatous disease, no nasal obstruction, no septal deviation, no tissue loss, no scarring or deformity of the nose, no current evidence of sinusitis, and no problems with the soft palate.  X-rays of the sinus were normal.  

In his June 2011 substantive appeal, the Veteran asserted that he had more than 6 non-incapacitating episodes of sinusitis per year and that his spouse was a nurse who appropriately treated him with over-the-counter medication, as directed by his primary care physician.

In December 2011, the Veteran reported sinus pressure and headache for the previous month or longer.  He usually had rhinorrhea and congestion, but that in this case when he turned on the furnace his nose stopped running and he experienced nasal congestion and sinus pressure.  He denied nasal drainage.  In January 2012, the Veteran reported headache and sinus pressure, but denied nasal drainage.  In February 2012, the Veteran reported sinus symptoms that had been ongoing intermittently for several months.  On two separate occasions he had sought treatment, after which the symptoms resolved.  Symptoms included head congestion, yellow nasal drainage, and a cough so severe that he had trouble controlling his bowels.  Following examination, the diagnosis was acute sinusitis.    

The Veteran was afforded a VA examination in March 2014.  The examiner noted review of the claims file.  The Veteran had diagnoses of allergic rhinitis, deviated nasal septum (traumatic), and acute sinusitis.  Since 1997, the Veteran reported episodes of acute sinusitis and rhinitis, with runny nose, lacrimation, and sneezing.  These symptoms mostly occurred in the spring and fall.  The examiner noted that recently there had been no visits to VA for sinusitis or the prescription of antibiotics for the previous 3 years for sinusitis.  The Veteran, however, did complain of headaches and there were documented refills for allergic rhinitis.  Currently, there were no findings, signs, or symptoms attributable to chronic sinusitis.  In addition, there were no non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting in the previous 12 months.  The Veteran also had no incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotic treatment over the previous 12 months.  The Veteran had not had sinus surgery.  As to the rhinitis and the deviated septums, there was not a 50 percent obstruction of the nasal passage on both sides or complete obstruction of one side.  There was permanent hypertrophy of the nasal turbinates.  There were not nasal polyps or granulomatous conditions.  A contemporaneous MRI showed mild mucosal inflammatory changes through the ethmoidal and maxillary sinuses bilaterally without air fluid levels or bony destruction.  There was mild narrowing of the ostiomeatal complexes by low-lying ethmoidal bulla and mucosal thickening.  The MRI also showed nodular mucosal hypertrophic changes within the nasal cavities and inferior turbinates bilaterally and mild deviation of the inferior third of the nasal septum towards the left.  The above problems did not affect the Veteran's ability to work.

VA treatment records otherwise have included ongoing complaints of and treatment for upper respiratory problems, but have not included treatment for sinusitis for several years.

The Board finds no objective evidence that would warrant a compensable rating under DC 6513 for the Veteran's sinusitis.  In this regard, the Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

Applying the pertinent rating criteria to the facts in the instant case, the Board notes that a 50 percent rating for the Veteran's sinusitis is unwarranted because the record does not indicate that the Veteran has undergone radical sinus surgery with chronic osteomyelitis.  A 10 or 30 percent disability rating similarly is unwarranted.  The medical evidence does not demonstrate that the Veteran has experienced one or more incapacitating episodes of sinusitis every 12 months requiring prolonged antibiotic treatment.  As discussed, the March 2014 VA examiner noted that the Veteran had not been prescribed antibiotics for his sinusitis in more than 3 years.  The Board has considered the Veteran's assertions in his notice of disagreement that he experienced one incapacitating episode of sinusitis per year.  That said, the Veteran concedes that he was not prescribed antibiotics by his physician, but was told "to take over the counter medication."  In the absence of evidence demonstrating prolonged antibiotic treatment, the Board affords the Veteran's characterization as to an "incapacitating episode" significantly less probative weight than the multiple VA examiners who have considered the Veteran's statements and medical record and found insufficient evidence of incapacitating episodes.  

The Board acknowledges that there is potentially conflicting evidence as to whether the Veteran has more than 3 non-incapacitating episodes of sinusitis per year.  In his substantive appeal, the Veteran contended that he had more than 6 non-incapacitating episodes per year.  By contrast, the March 2014 VA examiner found that the Veteran had no non-incapacitating episodes in the previous 12 months.  To the extent that the Veteran is competent to describe his symptoms, the Board does not find the June 2011 statement in the substantive appeal sufficient to establish more than 3 non-incapacitating episodes of sinusitis per year.  In reaching that conclusion, the Board notes that the substantive appeal statement makes no mention of his non-incapacitating episodes including headaches, pain, and purulent discharge or crusting.  He merely noted "more than six non-incapacitating episodes per year" and that his wife was a nurse who treated his symptoms with over-the-counter medication.  It is unclear from the foregoing whether the Veteran contends that he experiences headaches, pain, and purulent discharge or crusting concurrently.  Given the specific and technical nature of what VA considers a non-incapacitating episode, in the absence of the Veteran's specific discussion of what he believes constitutes a non-incapacitating episode the Board does not find the above statement adequate to support a compensable rating.  

Even were the Board to find the Veteran's substantive appeal statement to be an adequate delineation of his sinusitis symptoms, the Board is troubled by the utter absence of any support in the medical evidence of record and, indeed, multiple records that dispute that the Veteran's outbreaks of sinusitis include headaches, pain, and purulent discharge or crusting.  In that regard, the Board recognizes that treatment records between December 2011 and February 2012 show both concurrent headaches and sinus pressure.  At these times, however, the Veteran specifically denied nasal discharge and there was no crusting reported or observed.  Similarly, during his VA examinations there was no evidence of concurrent headaches, pain, and purulent discharge or crusting.  No other medical records in the claims file indicate such concurrent symptoms.  Thus, the medical evidence fails to show more than 3 episodes of sinusitis involving headaches, pain, and purulent discharge or crusting in any 12 month period during the appellate time period.  In light of all the above, the Board concludes that a compensable rating is not warranted under DC 6513.
Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In this case, a separate or higher rating is not available under a different DC.  The Veteran has evidence of traumatic septal deviation, but does not have 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  As such, a separate or higher rating is not warranted under DC 6502 or 6522.  The March 2014 VA examination report found no evidence of nasal polyps, so a rating under DC 6522 on that basis is not warranted.  He does not have scars or loss of part of the nose, so a rating under DC 6504 is not warranted.  In addition, the Board has considered the remaining DCs under Diseases of the Nose and Throat, 38 C.F.R. § 4.97, DCs 6515 to 6524, but no DC affords the Veteran a higher or separate rating.  The Board notes that the Veteran has been treated for headaches, but for the most part these headaches have been associated with other problems and not with his sinusitis.  To the extent that he does have headaches associated with his sinusitis, the Board has considered whether a higher rating could be applied under 38 C.F.R. § 4.124a, DC 8100.  However, the evidence does not indicate that the Veteran experiences prostrating attacks that occur on average once per month.  As such, a higher rating under DC 8100 is not warranted.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds that a compensable rating is not warranted for the Veteran's sinusitis.  Furthermore, the Board concludes that assignment of staged ratings is not for application.  Hart, 21 Vet. App. at 505.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation due to extraschedular considerations.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available noncompensable schedular evaluation for the service-connected sinusitis inadequate.  A comparison between the level of severity and symptomatology of the Veteran's sinusitis with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran has reported at various times sneezing, coughing, runny nose, sinus pressure, headaches, and lacrimation.  As discussed above, the evidence does not demonstrate that the symptoms are experienced at times sufficient to warrant a compensable rating, but these symptoms are precisely the type contemplated under DC 6513.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to a compensable rating for sinusitis is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


